Per Curiam.
The petition is replete with inept, rambling and immaterial averments. Thfe rough sketch attached to it, which is supposed to show the situs, is inaccurate and confusing. Apparently, petitioner is seeking a compulsory right of way over ground which had been dedicated to park purposes, and shows no facts disclosing a right thereto. The order granting the alternative order of mandamus should be reversed, with ten dollars costs and disbursements, and the motion denied, with fifty dollars costs. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs.